DETAILED ACTION
Response to Amendment
Applicant's amendments filed September 9th, 2022 have been entered. Claims 1, 3-4, 8, and 10 have been amended. Claim 2 has been cancelled. Claim 21 has been added.
The Section 112, 2nd paragraph rejections made in the Office action mailed May 10th, 2022 have been withdrawn due to Applicant’s amendments. However, upon further consideration a new ground(s) of rejection has been applied.
The Section 112, 4th paragraph rejections made in the Office action mailed May 10th, 2022have been withdrawn due to Applicant’s amendments.
The Section 102 rejections over Lingg alone made in the Office action mailed May 10th, 2022 have been maintained due to Applicant’s arguments being unpersuasive, wherein the Section 103 rejections with Lingg as the primary reference have been withdrawn due to Applicant’s amendments. However, upon further consideration a new ground(s) of rejection has been applied.
The Section 102/103 rejections over Schulte alone made in the Office action mailed May 10th, 2022 have been maintained due to Applicant’s arguments being unpersuasive, wherein the Section 103 rejections with Schulte as the primary reference have been withdrawn due to Applicant’s amendments.
The Section 102/103 rejections over Chu made in the Office action mailed May 10th, 2022 have been maintained due to Applicant’s arguments being unpersuasive.
The Section 103 rejections over Glejzer made in the Office action mailed May 10th, 2022 have been withdrawn in interest of expediting prosecution. While the Examiner disagrees with Applicant’s characterization of Glejzer, as set forth in the Office actions for 16/896,343, the Examiner believes it best to move forward.
The Section 103 rejections over Broeker as the primary reference made in the Office action mailed May 10th, 2022 have been partially withdrawn (claim 4) due to Applicant’s arguments being partially persuasive.
The Section 103 rejections over Leonov as the primary reference made in the Office action mailed May 10th, 2022 have been withdrawn due to Applicants arguments being persuasive.

Response to Arguments
Applicant's arguments filed September 9th, 2022 have been fully considered but they are only partially persuasive.

Applicant argues that Lingg alone (in its two remaining priority documents) does not teach an upper core region and/or lower core region as claimed or a core layer not including a crust in the lower core region or air pockets in the upper core region. The Examiner disagrees.
In the 2nd priority document (as cited herein), Lingg teaches a support element preferably consists of a single layer (monolayer), not a laminate/multilayer product, which results in a more uniform product (making inherent and/or obvious upper and lower core regions being formed below 15% higher and no crust) and contributes to a products strength (pg. 9, lines 23-30), wherein a high density is achieved via compression to result in complete densificiation (making inherent and/or obvious no air pockets) (pg. 4, lines 3-11), wherein a high density is preferably at least 1300 kg/m3 (pg. 3, lines 30-35, claim 12). In contrast, foaming (weight reducing additives) can be introduced to lower density (pg. 3, lines 15-21), which indicates that the higher fully densified boards do not contain air pockets.
Regarding the newly added features, Applicant cites their own patent in which conventional processes using excessive water/slurry/sedimentation, weight reducing additives, slow curing without additional pressure, and reinforcing layers are the cause of non-uniform density comprising a lower density at the upper surface (not prevented by current claim 1) and a higher density at the lower surface. Slurries are explicitly defined as mixtures carrying in excess of 50 wt% water in contrast to a moisture content below 25 wt%, preferably below 10 wt%.
None of these features of a conventional process are set forth or replicated in Lingg, which is why Lingg as disclosure should inherently or obviously meet the newly added requirements.
In conclusion, while the features may not be explicitly referenced by Lingg, Applicant fails to demonstrate why these features would not be inherent and/or obvious to one of ordinary skill in the art.

Applicant argues Schulte similarly to Lingg, that because Schulte does not disclose the newly added features of claims 1 and 21, that it does not anticipate or make obvious the claimed subject matter. The Examiner disagrees.
Schulte discloses that wood materials and/or plant materials are mixed with magnesium oxide and then pressed into the carrier plate [0018]. Schulte does not disclose any water added other than that inherently contained within the wood chips and that dehesive surface tension and adhesion-interfering influence such as water vapor are to be minimized (air pockets). While a setting/curing time is not disclosed, the settling of the mix in an inhomogeneous way should be prevented/minimized by the lack of a slurry type form.
As recited above, Applicant does not effectively argue that the process/product of Schulte is similar to the conventional processes that would have imparted the newly added elements differing from that as claimed (claim 21) or that the product of Schulte would not inherently or obviously to one of ordinary skill in the art not met the newly added limitations (claim 1).

Applicant argues Chu similarly to Lingg and Schulte, that because Chu does not disclose the newly added features of claims 1 and 21, that it does not anticipate or make obvious the claimed subject matter. The Examiner disagrees.
Chu explicitly teaches panel used for walls, roofing, or flooring [0020] formed by a process improved over the conventional processes of the prior art including slurries and reinforcing layers and perlite (weight reducing additives), wherein a semi-arid (damp) mixture of magnesium oxide, fibrous/wood/bamboo chips, water, and a chemical additive is bonded under pressure [0003-0018].
This strongly indicates the panel should inherently or obviously to one of ordinary skill in the art meet the newly added features of claims 1 and 21.

Briefly, regarding Glejzer, Glejzer explicitly teaches modification of a structural material including wood aggregate, caustic magnesite, and magnesium chloride, with an additional chemically enriched magnesia-based mixture, as set forth in the compositions within the Tables. Even in Exhibit G, this is explicitly made clear.
Also while Applicant’s assertion that magnesite is actually MgCO4, the reference cited (Exhibit F) explicitly says that calcining magnesite (aka caustic magnesite) is the most popular method of achieving MgO and that while it not be 100% purity MgO (Exhibit G), it still is essentially a disclosure of magnesium oxide as claimed.
There also is no disclosure that the structural part of Glejzer is only useful for load-bearing structural applications and not floor, wall, or ceiling panels (not currently claimed). It is well-known in the art that magnesium oxide structural panels having a fixed cross-section used in the building and construction sectors can be used in both non-load bearing and load bearing structural applications.
While the Examiner believes that the extrusion process under a pressure of 20 MPa of a mixture that only contains water included in the solutions of MgCl2 and that within the wood content (damp mixture), does not constitute the prior art conditions that would have lead to the structural product not meeting the claimed limitations but rather a homogenous or substantially homogeneous product as claimed, the Examiner feels it beneficial to move on from this particular reference for now.

Regarding Broeker, Broeker teaches a substantially similar process to that of Applicant eschewing the slurry aspect and other weight reducing additives and using only enough water to a mixture consisting of magnesium oxide, magnesium salt, and plant fibers/chips to form a damp mixture that is pressed and sets in a short amount of time. This would not have given way to bubbling over time (air pockets), sedimentation/settling over time (crust), floating of (non-existent) weight reducing additives, integrated reinforcing layers or excessive water that would have resulted in Broeker having a density gradient, air pockets, or a crust.
However, Applicant’s arguments were persuasive in regard to the density as related to the number of factors in addition to the increase in density as a factor of a single variable (pressure).

Claim Objections
The newly added limitation “less than 15% higher” includes the relationship of 0% higher wherein the upper and/or lower core regions comprise the same density as the average density of the entire at least one core layer. As related to claim 3, this means that the thickness of an upper core region and/or lower core region could be any distance from their respective surfaces that falls within the total thickness of the at least one core layer.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/896,343, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Regarding claim 1, while ‘343 discloses that spatial variation of the density of the core layer is below 10%, this does not indicate this pertains to an upper core region and/or lower core region and does not support the entire range of below 15%.
Regarding claim 21, ‘343 does not disclose a crust region or air pockets, wherein a negative limitation must have a basis in the original disclosure via a direct or indirect disclosure, wherein a mere absence of a positive recitation is not a basis for exclusion in the claim language. See MPEP 2173.05(i).
Therefore, all claims have a filing date of November 11th, 2020.


NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 1 & 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Regarding claim 1, Applicant claims an upper core region, lower core region, and inner core region without providing the essential structural relationships between them. Claim 3 partially fixes this by defining the upper and lower core regions in relation to the upper and lower core surfaces, but still does not define the inner core region in relation to the upper and lower core regions.
Claims 4-11 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-6, & 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Elmendorf (U.S. Patent No. 2,697,677) (hereinafter “Elmendorf”).
Regarding claims 1, 5-6, and 21, Elmendorf teaches a wallboard comprising an inorganic binder of magnesite cement (magnesium oxide) combined with excelsior (wood) fibers and pressed to form a board of uniform density (col. 3, lines 10-12 & 28-40), wherein while a thick coated (impregnated) paper covering is not required, it can be beneficially attached to one or both exterior surfaces (col. 5, lines 14-20), wherein the disclosure of homogeneous density inherently or obvious to one of ordinary skill in the art indicates an upper and/or lower core regions having a density of less than 15% higher than the average density of the entire core layer and/or no crust in the lower core region or air pockets in the upper core region/surface.

Claims 1, 3-9, & 21 are rejected under 35 U.S.C. 103 as obvious over Schacht et al. (WO 2020/1616609 A1) (hereinafter “Schacht”), optionally in view of He et al. (CN 106082929 A) (hereinafter “He”).
Regarding claims 1, 3-4, 7-9, and 21, Schacht teaches a decorative floor panel mineral-based core having an upper decorative layer attached thereto and a bottom layer, wherein the core has tongue-groove interlocking mechanical coupling means at their sides (pg. 7) and has a first possibility comprising magnesium oxide (50-70 wt%), magnesium chloride (15-35 wt%), and wood particles (0-15%), which may optionally comprise reinforcing nonwoven/woven glass fiber layers on one or both surfaces (pg. 3, line 30 – pg. 4, line 3), wherein an independent core preferably has a density above 1300 kg/m3 (pg. 2, lines 9-12) and may comprise a uniform across its thickness without noticeable differences in composition or density and is free from inclusions of air (pg. 5, lines 5-9). However, it is unclear if the uniform density is only related to the second possibility.
In the event that Schacht does not teach a core layer comprising upper and lower core regions having a density less than 15% higher than the average density or not having a crust or air pockets:
He teaches a homogeneous magnesia cementitious material plates [0002] useful as a flooring material [0008] comprising magnesium oxide, conditioner in the form of magnesium sulfate and/or a blender in the form of magnesium chloride [0042-0043, 0105] and optional modifiers in the form of light perlite for adjusting/lowering density, plant fiber particles such as wood bran, an example having a size of 14 mesh, for flexibility, and foaming agents for evenly distributed pores [0010, 0029], wherein the inclusion of glass fiber meshes in prior art magnesium plates form inconsistencies in strength and health problems when shaping/grooving the edges due to the crushing of glass fibers [0012, 0060, 0064-0065, 0118], wherein the glass fiber layers can be replaced by a three-dimensional skeleton of plant silk fibers, such as bamboo, hemp, or rattan silk having a length of 8-15 mm, and optionally some plant flour based on the desired thickness of the plate [0044-0045, 0059-0061, 0070, 0094-0095, 0118], wherein the slurry is compacted and hardened.
It would have been obvious to one of ordinary skill in the art at the time of invention to replace the glass fibers layers of Schacht with some plant/lignocellulosic fibers to form a uniform density core layer not having air inclusions for the first possibility magnesium oxide based cement panel. One of ordinary skill in the art would have been motivated to form a magnesium-oxide based board having a simpler production process (no top and bottom slurries), no inconsistent properties across its thickness, and no included glass that is detrimental to worker health upon grooving the sides [0012, 0060, 0064-0065, 0099, 0118].
Regarding claims 5-6, the top decorative layer is composed of a thermoplastic material such as a printed thermoplastic film and the lower layer comprising a polyethylene (thermoplastic) foam (pg. 13, lines 11-18).

Claims 1 & 3-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baert et al. (WO 2018/234561 A1) (hereinafter “Baert”).
Regarding claims 1 and 3-11, Baert teaches a floor panel comprising a magnesium oxide-based core layer having complementary coupling edges comprising grooves (pg. 3) and a decorative top structure/layer comprising a paper and/or polymer (thermoplastic/thermosetting) layer (pg. 6, lines 22-32) attached to the upper surface and a balancing/backing layer comprising an impregnated paper attached to the lower surface (pg. 12, lines 16-19), the core comprising an upper core region (upper crust) and lower core region (lower crust), having an example thickness of 1 mm, wherein the core layer and upper/lower regions comprise magnesium cement in an amount of 60-90 wt% comprising magnesium oxide and magnesium chloride and/or magnesium sulfate in a weight ratio of 4:1 to 2:1 (MgO 40-72 wt%), preferably 3:1 (MgO 45-67.5 wt%) and wood fibers in an amount of at least 10 wt%, preferably 40-50 wt% (pg. 4), wherein the upper and lower regions comprise a density between 8% and 12%, in particular about 10% higher than the core layer, such as the density of the core being most preferably between 1200-1400 kg/m3 and the crust layers being most preferably between 1500 and 1600 kg/m3, wherein given a preferable total core thickness, T, of 4-7 mm and the density relationship as recited above, the upper/lower regions have a density being between about 4.2% and 9.4%, preferably about 5.3-7.7% higher than the overall density.

Claim 21 is rejected under 35 U.S.C. 103 as obvious over Baert et al. (WO 2018/234561 A1) (hereinafter “Baert”) in view of He et al. (CN 106082929 A) (hereinafter “He”).
Regarding claim 21, Baert teaches that reinforcing glass fabrics are layered in between the upper and lower crust layers and the core layer for strength purposes, wherein the density is not homogeneous.
He teaches a homogeneous magnesia cementitious material plates [0002] useful as a flooring material [0008] comprising magnesium oxide, conditioner in the form of magnesium sulfate and/or a blender in the form of magnesium chloride [0042-0043, 0105] and optional modifiers in the form of light perlite for adjusting/lowering density, plant fiber particles such as wood bran, an example having a size of 14 mesh, for flexibility, and foaming agents for evenly distributed pores [0010, 0029], wherein the inclusion of glass fiber meshes in prior art magnesium plates form inconsistencies in strength and health problems when shaping/grooving the edges due to the crushing of glass fibers [0012, 0060, 0064-0065, 0118], wherein the glass fiber layers can be replaced by a three-dimensional skeleton of plant silk fibers, such as bamboo, hemp, or rattan silk having a length of 8-15 mm, and optionally some plant flour based on the desired thickness of the plate [0044-0045, 0059-0061, 0070, 0094-0095, 0118], wherein the slurry is compacted and hardened.
It would have been obvious to one of ordinary skill in the art at the time of invention to replace the glass fibers layers of Baert with some plant/lignocellulosic fibers to form a uniform density core magnesium oxide based cement panel. One of ordinary skill in the art would have been motivated to form a magnesium-oxide based board having a simpler production process (no top and bottom slurries), no inconsistent properties across its thickness, and no included glass that is detrimental to worker health upon grooving the sides [0012, 0060, 0064-0065, 0099, 0118].

Claims 1, 3-4, 7-8, 10-11, & 21 are rejected under 35 U.S.C. 103 as obvious over Huang et al. (CN 110746174 A) (hereinafter “Huang”).
Regarding claims 1, 3-4, 7-8, 10-11, & 21, Huang teaches a fireproof board for ceilings, walls, and floors usable as a substrate for veneering [0004, 0025] comprising a magnesium oxide-based composition [0009] comprising 10-90 parts of plant fibers or particles, such as wood fibers, lignin fibers, bamboo fibers, hemp fibers, straw fibers or particles, with wood flour being the most commonly used [0019, 0030], 5-66 parts magnesium oxide having a purity of 60-90% with higher purities preferred [0017, 0029], 2-15 parts magnesium sulfate, 0 to 30 parts other fillers, 0.1 to 5 parts modifier, and 2 to 20 parts water, wherein a general formation process comprises a dry mixture that is mixed to obtain a wet (damp) mixture, evenly spread/paved in a paving mold, and pressed at a pressure of 50 to 20 MPa and cured, wherein an exemplary embodiment comprises 40 parts wood flour, 40 parts magnesium oxide (24-36 wt% MgO, preferably using higher purity/range end), 5 parts magnesium sulfate, 2 parts modifier, 13 parts of water (moisture content 13%), wherein the wet/damp mixture is pressed at a pressure of 14 MPa for 12 hours and after curing comprises a density of 1500 kg/m3, wherein “when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I.
Although the prior art does not disclose an upper and/or lower core region as claimed, the claimed properties [i.e. upper/lower core region(s) having a density less than 15% higher than the average density of the core layer, no crust in the lower core region, and no air pockets in the upper core region/surface] are deemed to be inherent to the structure in the prior art since Huang teaches an invention with a substantially similar structure and chemical composition formed in substantially the same manner as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties/structure.  The burden is on the Applicants to prove otherwise.  

Claims 5-6 & 9 are rejected under 35 U.S.C. 103 as obvious over Huang et al. (CN 110746174 A) (hereinafter “Huang”), as applied to claim 1 above, in view of Cauwenberge (EP 2060389 A1) (hereinafter “Cauwenberge”). 
Regarding claims 5-6 and 9, Cauwenberge does not teach the nature of the veneer bonded to the magnesium oxide-based substrate/core board or that the sides comprise interlocking coupling means.
Cauwenberge teaches a fireproof laminate panel for flooring, wall, or ceiling systems comprising a magnesium oxide-based core layer [0014] having thereon a decorative layer, wherein the decorative layer attached to the top surface comprises a veneer, cork, linoleum, thermoplastic material, rubber (thermoset), or décor impregnated paper [0009-0010] and a bottom/backing layer attached to the lower surface that lends dimensional stability to the panel comprises wood veneer or non-woody materials such as laminate, plastic, or paper which may be impregnated [0013]. The sides are profiled to represent a groove and tongue useful for horizontal or vertical interlocking/coupling engagement [0004, 0017, 0043-0045].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a decorative top layer and backing layer as claimed and to profile the side edges of the core to form interlocking coupling means. One of ordinary skill in the art would have been motivated to provide a wall, ceiling, or flooring panel with a decorative surface layer [0009], stabilized backing [0013], and the ability to mutual interlock several panels in any direction [0017, 0043].

MAINTAINED/REAPPLIED REJECTIONS
Claim Rejections - 35 USC § 102/103
Claims 1-2, 6, 8-11 & 21 rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, claims 1-4 & 6-11 under 35 U.S.C. 103 as obvious over Lingg (WO 2021/123318 A1) (hereinafter “Lingg”).
Regarding claims 1, 6, and 10-11, Lingg teaches a panel for constructing a floor or wall comprising a support element (core layer) having a first and second opposing surfaces connected by side edges , wherein the support element comprising a mineral binder of magnesium oxide, magnesium chloride, and water (claims 1 and 5) and natural particles such as wood fibers (claims 12-17), the support element comprising a solid, single material (monolayer/homogeneous density) (claims 30 & 33 & pg. 14, lines 18-25) formed upon compression of the mineral binder and cellulosic/wood fibers (pg. 7, line 10 – pg. 9, line 19) and a decorative top layer attached to the first surface, the decorative top layer comprising a stone/ceramic/glass or polymer top layer and may also include a polymer adhesive or impregnated wood intermediate layer (pg. 3, lines 3-7; pg. 19 – pg. 27, line 10), wherein the support element preferably consists of a single layer (monolayer), not a laminate/multilayer product, which results in a more uniform product (making inherent and/or obvious upper and lower core regions being formed below 15% higher and no crust) and contributes to a products strength (pg. 9, lines 23-30), wherein a high density is achieved via compression to result in complete densificiation (making inherent and/or obvious no air pockets) (pg. 4, lines 3-11), wherein a high density is preferably at least 1300 kg/m3 (pg. 3, lines 30-35, claim 12). In contrast, foaming (weight reducing additives) can be introduced to lower density (pg. 3, lines 15-21), which indicates that the higher fully densified boards do not contain air pockets.
Regarding claims 2-3, the support element comprises a thickness of 2 to 10 millimeters, most preferably 2 to 4 millimeters (pg. 14, lines 27-34), wherein a region having the same density or a slight variation thereof would inherently overlap with the claimed range, wherein when the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
Regarding claim 4, the support element more preferably has a density of at least 1300 kg/m3, wherein an example range is 1250-1400 kg/m3 (pg. 14, lines 19-29).
Regarding claims 7-8 and 10, the magnesium oxide comprises by weight preferably 25% to 35% magnesium oxide, 5% to 10% magnesium chloride, and 10% to 20% water in hydrated (crystalline) form, wherein the MgO range is prima facie obvious. The amount of wood fiber is 1 to 60 wt%, preferably 2 to 40 wt% (pg. 15, lines 31-35), wherein the balance amount of cellulose in regard to the preferred ranges as recited above would give 35-60 wt%.
Regarding claim 9, the side edges of the support element comprise a coupling means (pg. 11, line 24 – pg. 14, line 4).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lingg, as applied to claim 1 above, in view of De Rick (U.S. Pub. No. 2020/0284049 A1) (hereafter “De Rick”).
Regarding claim 5, Lingg teaches the backing layer to be for example a cork layer, but may be any backing layer known in the prior art.
De Rick teaches a sublayer that is softer than the magnesium oxide board material, which may be formed of a cork or a foamed synthetic (thermoplastic/thermoset) material [0036].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a board having a sublayer that is a soft sublayer of either cork or synthetic foam. One of ordinary skill in the art would have been motivated to look to the art for known and/or equivalent alternatives when necessary.

Claims 1-2, 5-6, 10-11, & 21 rejected under 35 U.S.C. 102(a)(2) as anticipated by Schulte (WO 2020/259736 A1) (hereinafter “WO Schulte”) or, in the alternative, claims 1-11 under 35 U.S.C. 103 as obvious over WO Schulte, optionally in view of Clement et al. (WO 2021/165769 A1) (hereinafter “Clement”).
Regarding claims 1-2, 5-6, 10-11, and 21, WO Schulte teaches a compressed carrier plate comprising a homogeneously distributed mix of at least 65 wt% wood or plant material such as chips, fibers, and/or powder and at least 5 wt% MgO (max 35 wt%)  [0012-0014], wherein a wear layer applied to the first surface of the carrier plate, such as one comprising an impregnated paper [0023-0027, 0051] and on an opposing second surface joined by side edges a counter-pull layer is provided, such as one comprising an impregnated fleece/fabric [0038], wherein 
Regarding claim 4, the density of the carrier plate is between 700 and 1800 kg/m3, particularly 900-1400 kg/m3 [0030].
Regarding claims 7-8, the above recited range for the MgO is prima facie overlapping with the claimed range. It is also taught that MgCl2 can be included [0019], wherein it is well-known in the art to provide magnesium chloride in a ratio with magnesium oxide, wherein an amount of at least 5 wt% would have been within the skill of one of ordinary skill in the art.
Regarding claim 9, the core side edges comprise a coupling means, such as a tongue and groove click system [0003, 0036, 0064].

Claims 1-3, 9-11, & 21 rejected under 35 U.S.C. 102(a)(1) as anticipated by Chu et al. (U.S. Pub. No. 2016/0159032 A1) (hereinafter “Chu”).
Regarding claims 1, 10-11, and 21, Chu teaches a composite board used as a building material such as interior walls, floors, and roofs [0003, 0020] comprising a base layer having first and second opposing surfaces joined by side edges, the base layer comprising a mixture of magnesium oxide, wherein the new and recycled MgO has a combined amount of at least 14 wt%; fibrous chips, such as wood and bamboo in an amount of at least 40%; and chemical additive dissolved in an aqueous solution [0020-0022], wherein the board does not contain reinforcing glass fabric, magnesium chloride, or perlite [0014], wherein the mixture is spread evenly and pressed (homogeneous density) [0022], followed by the lamination of a cover layer [0044].
Regarding claims 2-3, the support element may comprise a thickness of 10-18 mm [0020], wherein a region having the same density or a slight variation thereof could overlap with the claimed range, wherein when the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I. Furthermore, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claim 9, the side edges form mating elements [0048].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chu, as applied to claim 1 above.
Regarding claim 7, the range as set forth above for the MgO prima facie overlaps the claimed range.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, as applied to claim 1 above, in view of De Rick (U.S. Pub. No. 2020/0284049 A1) (hereafter “De Rick”).
Regarding claims 5-6, Chu teaches a decorative cover layer as possibly comprising a linoleum or wood [0020], but does not teach the claimed materials or a balancing layer as claimed.
De Rick teaches a magnesium oxide based board comprising a decorative top layer, wherein according to a first possibility the top layer is a plastic (thermoplastic/thermosetting) foil or an impregnated paper sheet [0031], a second possibility is direct printing, a third possibility is a wood veneer, and the forth possibility being a linoleum, cork, stone veneer, or ceramics layer, wherein thinner layers may also have a polymer-based wear layer [0031-0035]. De Rick also teaches a sublayer that is softer than the magnesium oxide board material, which may be formed of a cork or a foamed synthetic (thermoplastic/thermoset) material [0036].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a board as having a decorative top layer and/or sublayer (balancing layer) as claimed. One of ordinary skill in the art would have been motivated to use known equivalents and a softer bottom layer [0036].

Claims 1-3, 6-8, 10-11, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Broeker et al. (DE 2451667 A1) (hereinafter “Broeker”) in view of Guangwen et al. (CN 1099366 A) (hereinafter “Guangwen”).
Regarding claims 1, 7-8, 10-11, and 21, Broeker teaches a building board/panel/plate inherently having first and second opposing surfaces joined by side edges, improved over resin and cement based binders [0001-0005], the board comprising a mixture of magnesia (MgO) and magnesium sulfate or chloride mixed with chips from lignocellulosic material having enough water such that the mixture is spreadable and then pressed at a pressure of 0.7 to 10 N/mm2 (0.7 to 10 MPa) (homogeneous density) [0006-0009], wherein an example comprises 800 g of pine shavings/chips (~27 wt%), 1200 g of MgO (~40 wt%), 127.5 g of MgSO4 (150 g/L of 850 mL of H2O) (~5 wt%), wherein a third example comprises ~37 wt% wood  and ~37 wt% MgO [0010-0012].
Further regarding claim 1 and regarding claim 6, a decorative top layer bonded to the first surface is not taught.
Guangwen teaches a magnesium oxychloride cement usable as a building material such as wall, ceiling, or floor panel [0022-0023], wherein the magnesium oxide is mixed with a plant fiber, such as wood shavings, comprising a length of 0.5 to 15 mm [0010], wherein the board has many good/beneficial properties and may under secondary processing such as being painted or covered in plastic (thermoplastic/thermoset) and/or decorated with decorative paper or thin wood veneer [0022].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a decorative top layer as claimed. One of ordinary skill in the art would have been motivated to adapt a magnesium oxide based board for decorative purposes when used as a building material [0022].
Regarding claims 2-3, the board comprises an example thickness of 1.0 cm (10 mm) [0020], wherein a region likely extending from a pressing surface having the same density or a slight variation thereof could overlap with the claimed range, wherein when the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I. Furthermore, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Claims 5-6 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Broeker in view of Guangwen, as applied to claim 1 above, further in view of Cauwenberge (EP 2060389 A1) (hereinafter “Cauwenberge”) OR Boo (U.S. Pub. No. 2021/0355688 A1) (hereinafter “Boo”).
Regarding claims 5-6, in the event that a decorative top layer as claimed is not taught and a balancing layer as claimed is not taught.
Cauwenberge teaches a magnesium oxide board as being usable as a floor, wall, or ceiling panel [0001, 0017], the board comprising a core layer between a decorative surface layer and a backing (balance) layer [0002-0004], wherein the decorative layer as comprising a plastic foil or being a melamine impregnated fibrous material and a backing layer comprising plastic or paper or wood also being impregnated [0009-0013, 0050].
	OR
Boo teaches a mineral-based core panel which may be a building panel such as a floor, wall, or ceiling panel [0097], wherein the mineral-based core is preferably magnesium oxide [0024, 0028, 0107, 0180], wherein an upper layer may comprise a polymer based layer or impregnated paper/wood layer [0060-0063] and a lower layer may comprise a backing layer that impacts balancing properties and/or the stability of the panel [0043] and may comprise a polymer-based layer and/or impregnated paper/wood layer [0049-0050].
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to look to the art for suitable decorative top/bottom plastic OR impregnated papers/woods.
Regarding claim 9, the side edges comprising a coupling element is not taught.
Cauwenberge teaches the core layer comprises integral groove and tongue arrangement so that mutual “click” interlocking with adjacent panels is possible [0004, 0006, 0017, 0043-0044].
OR
Boo teaches a locking strip/element formed integrally in the mineral-based core layer of the panel [0008-0010, 0019-0020].
It would have been obvious to one of ordinary skill in the art at the time of invention to form an integral locking system with the side edges of the core layer. One of ordinary skill in the art would have been motivated to lock adjacent panels together.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        October 28th, 2022